Order of Appellate Term modifying and affirming a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, reversed on the law and the facts, judgment of the Municipal Court vacated, and a new trial ordered, with costs in this court and in the Appellate Term to abide the event. Under the facts it was error for the trial court to accept the bill of lading as prima facie evidence that the lumber was in good order when shipped. (U. S. Code, tit. 49, § 101; Orunsten v. N. Y. Central Railroad Co., 179 App. Div. 465 [3d Dept.]; Smith v. New York Central R. R. Co., 43 Barb. 225; Chicago v. N. W. R. Co. v. Stephens Nat. Bank of Fremont, 75 F. [2d] 398; 13 C. J. S. Carriers, § 254, p. 539.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.